Matter of Kristina I. (Al Quran F.) (2018 NY Slip Op 05041)





Matter of Kristina I. (Al Quran F.)


2018 NY Slip Op 05041


Decided on July 5, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
FRANCESCA E. CONNOLLY, JJ.


2016-11717
 (Docket Nos. N-1450-16, N-1451-16, N-1452-16, N-1453-16, N-1454-16, N-1455-16, N-1456-16, N-1457-16, N-1458-16, N-1459-16, N-1460-16, N-1461-16, N-1462-16, N-1463-16, N-1464-16, N-1465-16, N-1466-16, N-1467-16, N-1468-16, N-1469-16, N-1470-16, N-1471-16, N-1472-16, N-1473-16, N-1474-16, N-1475-16)

[*1]In the Matter of Kristina I. (Anonymous). Orange County Department of Social Services, petitioner-respondent; Al Quran F. (Anonymous), appellant, et al., respondent. (Proceeding No. 1)
In the Matter of Akilah F. (Anonymous). Orange County Department of Social Services, petitioner-respondent; Al Quran F. (Anonymous), appellant, et al., respondent. (Proceeding No. 2)
In the Matter of Al Quran F. (Anonymous). Orange County Department of Social Services, petitioner-respondent; Al Quran F. (Anonymous), appellant, et al., respondent. (Proceeding No. 3)
In the Matter of Izaiah F. (Anonymous). Orange County Department of Social Services, petitioner-respondent; Al Quran F. (Anonymous), appellant, et al., respondent. (Proceeding No. 4)
In the Matter of La'rai F. (Anonymous). Orange County Department of Social Services, petitioner-respondent; Al Quran F. (Anonymous), appellant, et al., respondent. (Proceeding No. 5)
In the Matter of Alana I. (Anonymous). Orange County Department of Social Services, petitioner-respondent; Al Quran F. (Anonymous), appellant, et al., respondent. (Proceeding No. 6)
In the Matter of Christopher I. (Anonymous). Orange County Department of Social Services, petitioner-respondent; Al Quran F. (Anonymous), appellant, et al., respondent. (Proceeding No. 7)
[*2]In the Matter of Briana M. (Anonymous). Orange County Department of Social Services, petitioner-respondent; Al Quran F. (Anonymous), appellant, et al., respondent. (Proceeding No. 8)
In the Matter of Angelica I. (Anonymous). Orange County Department of Social Services, petitioner-respondent; Al Quran F. (Anonymous), appellant, et al., respondent. (Proceeding No. 9)
In the Matter of Olivia F. (Anonymous). Orange County Department of Social Services, petitioner-respondent; Al Quran F. (Anonymous), appellant, et al., respondent. (Proceeding No. 10)
In the Matter of Jaiden P. (Anonymous). Orange County Department of Social Services, petitioner-respondent; Al Quran F. (Anonymous), appellant, et al., respondent. (Proceeding No. 11)
In the Matter of Elias P. F. (Anonymous). Orange County Department of Social Services, petitioner-respondent; Al Quran F. (Anonymous), appellant, et al., respondent. (Proceeding No. 12)
In the Matter of Syris P. F. (Anonymous). Orange County Department of Social Services, petitioner-respondent; Al Quran F. (Anonymous), appellant, et al., respondent. (Proceeding No. 13)


Joseph J. Artrip, Cornwall, NY, for appellant.
Kelli M. O'Brien, Goshen, NY, attorney for the children Kristina I., Christopher I., and Alana I.
Dawn M. Shammas, Harrison, NY, attorney for the children Akilah F., Al Quran F., Izaiah F., La'Rai F., Briana M., Angelica I., and Olivia F.
Marsha E. Koretzky, Goshen, NY, attorney for the children Jaiden P., Elias P. F., and Syris P. F.
Langdon C. Chapman, County Attorney, Goshen, NY (Linda P. DaSilva of counsel), for respondent.

DECISION & ORDER
In 13 related proceedings pursuant to Family Court Act article 10, Al Quran F. appeals from an order of the Family Court, Orange County (Victoria B. Campbell, J.), dated August 30, 2016. The order, after a fact-finding hearing, found that Al Quran F. abused and neglected the subject child Kristina I., and derivatively abused and neglected the subject children Akilah F., Al Quran F., Izaiah F., La'Rai F., Alana I., Christopher I., Briana M., Angelica I., Olivia F., Jaiden P., Elias P. F., and Syris P. F.
ORDERED that the order is affirmed, without costs or disbursements.
The petitioner commenced this proceeding pursuant to Family Court Act article 10 alleging that Al Quran F., a person legally responsible for the subject children, abused and neglected the subject child, Kristina I., and derivatively abused and neglected the 12 other subject children living in the same household. After a hearing, the Family Court found that Al Quran F. abused and neglected Kristina I., and derivatively abused and neglected the 12 other subject children. Al Quran F. appeals.
Contrary to Al Quran F.'s contention, the Family Court's determination that he abused and neglected Kristina I. by, inter alia, sexually assaulting her was supported by a preponderance of the evidence (see Family Ct Act §§ 1012[e][iii]; 1046[b][1]; Matter of D.S. [Shaqueina W.], 147 AD3d 856, 857). "The Family Court's assessment of the credibility of witnesses is accorded deference and will not be disturbed unless clearly unsupported by the record" (Matter of Victoria P. [Victor P.], 121 AD3d 1006). Moreover, the court was entitled to draw the strongest negative inference against Al Quran F. for his failure to testify (see Matter of D.S. [Shaqueina W.], 147 AD3d at 857).
While a finding of sexual abuse of one child does not, by itself, establish that other children in the household have been derivatively neglected, here, Al Quran F.'s abuse of Kristina I. evinced a flawed understanding of his duties as a parent and impaired parental judgment sufficient to support the Family Court's finding that he derivatively abused and neglected the 12 other subject children (see Matter of Trenasia J. [Frank J.], 107 AD3d 992, 994, affd 25 NY3d 1001; Matter of Lauryn H. [William A.], 73 AD3d 1175, 1177; Matter of Ahmad H., 46 AD3d 1357, 1358).
MASTRO, J.P., AUSTIN, MILLER and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court